 Case 16-41107      Doc 30   Filed 06/21/21 Entered 06/21/21 11:50:46            Desc Main
                                document Page 1 of 1




                                          Certificate Number: 17572-TXE-DE-035774123
                                          Bankruptcy Case Number: 16-41107


                                                        17572-TXE-DE-035774123




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on June 20, 2021, at 3:22 o'clock PM PDT, Cindy DeLoach
completed a course on personal financial management given by internet by Dollar
Learning Foundation, Inc., a provider approved pursuant to 11 U.S.C. 111 to
provide an instructional course concerning personal financial management in the
Eastern District of Texas.




Date:   June 21, 2021                     By:      /s/Leigh-Anna M Thompson


                                          Name: Leigh-Anna M Thompson


                                          Title:   Counselor
